EXHIBIT 10.3


 
April 8, 2016


Korstiaan Zandvliet
CEO & President Symbid
Corporation
Marconistraat 16
3029 AK, Rotterdam
The Netherlands
 
Dear Korstiaan,


This letter is to inform you that I am resigning as a member of the Symbid Corp
Board of Directors, effective immediately.


It has been my pleasure to serve on the board in the past year, and I appreciate
the opportunity. However, I feel it is the best option for me to step down due
to our different views in the company’s strategic direction. I can no longer
effectively contribute to the organization’s current plans.


I wish the organization the best for the future.
 
Sincerely,




[img003.jpg]


Jérôme Koelewijn


Cc: Hendrik Kasteel, Vincent Lui, Michiel Buitelaar, Robin Slakhorst, Maarten
van der Sanden